UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2015 Commission File Number: 000-32981 QWICK MEDIA INC. (Translation of registrant's name into English) 8652 Commerce Court, Burnaby, BC V5A 4N6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F S Form 40-F  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SUBMITTED HEREWITH Exhibits 99.1 Consolidated Financial Statements for the Three & Nine Months Ended September 30, 2015 and 2014 99.2 Management’s Discussion and Analysis for the Three & Nine Months Ended September 30, 2015 99.3 Form 52-109FV2 - Certification of Interim Filings - Venture Issuer Basic Certificate - CEO 99.4 Form 52-109FV2 - Certification of Interim Filings - Venture Issuer Basic Certificate – CFO 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 27, 2015 QWICK MEDIA INC. (Registrant) By:/s/ Ross J. Tocher Ross J. Tocher President and Chief Executive Officer 3
